Citation Nr: 0830984	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-25 859	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee, from February 22, 
2002, to August 30, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis of the right knee from August 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In the June 2003 decision, the veteran was awarded service 
connection for arthritis of the right knee and a disability 
rating of 10 percent was assigned, effective from February 
22, 2002.  During the appeals process, the Louisville RO 
increased the rating to 30 percent by an August 2007 rating 
action.  The 30 percent rating was made effective August 30, 
2006.  The Louisville RO also appears to have awarded a 
separate compensable rating for instability of the right knee 
(although the RO sometimes referred to the disability as a 
right ankle disability).  This rating issue is not before the 
Board.

Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 10 percent is warranted 
from February 22, 2002, to August 30, 2006, and whether a 
rating in excess of 30 percent is warranted from August 30, 
2006.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  From February 22, 2002, to August 30, 2006, the veteran's 
service-connected right knee disability was manifested by 
arthritis with pain.  Functional loss equated to flexion of 
no worse than 90 degrees and extension of no worse than 10 
degrees.

2.  From August 30, 2006, the veteran's functional loss 
equated to flexion of no worse than 70 degrees and extension 
of no worse than 20 degrees.


CONCLUSIONS OF LAW

1.  From February 22, 2002, to August 30, 2006, the criteria 
for an initial rating in excess of 10 percent for service-
connected arthritis of the right knee were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

2.  From August 30, 2006, the criteria for an initial rating 
in excess of 30 percent for service-connected arthritis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the issues on appeal has been accomplished.  
Through September 2007 and May 2008 notice letters, the 
veteran and his representative were notified of the 
information and evidence needed to substantiate the claim.  
By the September 2007 notice letter, the veteran was provided 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The May 2008 letter contained 
more detailed notice on how VA determines disability ratings 
and the letter identified potentially relevant diagnostic 
codes regarding arthritis and knee disabilities.  Although 
the complete notice was not provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in July 2008, which followed the 
notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the September 2007 and May 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  The notice letters also 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2007); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  Treatment records from the VA Medical 
Center (VAMC) in Nashville, Tennessee, and its associated 
outpatient clinics, have been obtained.  Private treatment 
records identified by the veteran have also been associated 
with the claims file.  Additionally, in January 2003, 
December 2007, and July 2008, the veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  Significantly, the veteran has stated 
that he has no additional information or evidence to submit.  
Thus, VA has properly assisted the veteran in obtaining any 
relevant evidence.

II. Analysis

The veteran asserts that his arthritis of the right knee is 
more disabling than initially evaluated.  Thus, he contends 
that higher initial ratings are warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's service-connected arthritis of the right knee 
has been evaluated under Diagnostic Code 5010 for arthritis 
due to trauma.  Under that diagnostic code, the disability is 
rated on the basis of limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010) 
(2007).  Limitation of motion of the knee is encompassed by 
Diagnostic Codes 5260 and 5261.

A noncompensable (zero percent) rating is warranted if 
flexion of the knee is limited to 60 degrees; a 10 percent 
rating is warranted if flexion is limited to 45 degrees; a 20 
percent rating is warranted if flexion is limited to 30 
degrees; and a 30 percent rating is warranted if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  The knee may also be rated under limitation of 
extension of the leg.  A noncompensable rating is warranted 
if extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  (Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2007).)

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The medical evidence of record, from February 22, 2002, to 
August 30, 2006, consists of treatment records from the 
Nashville VAMC; a January 2003 VA examination report; and 
private treatment records and letters from R.J.Z., M.D., and 
C.M.P., M.D.  In consideration of this evidence, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for this rating stage.

During this time period, objective examination revealed range 
of motion of the right knee of no worse than flexion limited 
to 90 degrees and extension limited to 10 degrees.  The 
January 2003 examination report reflected range of motion 
from 5 to 90 degrees with pain evidenced at 90 degrees.  VA 
treatment records from March 2006 and April 2006 showed range 
of motion from 10 to 110 degrees.  Based on these results, 
the veteran's flexion was not limited to a compensable level.  
Additionally, there was no indication in the evidence that 
the veteran's flexion was limited to a compensable level 
based on painful or repetitive motion, or other factors.  The 
veteran's extension of the right knee was limited to a 
compensable level.  Ten degrees of loss of extension warrants 
a 10 percent rating.  The veteran is already receiving a 10 
percent rating for the rating stage in question.  Thus, from 
February 22, 2002, to August 30, 2006, a rating in excess of 
10 percent is not warranted for arthritis of the right knee 
based on limitation of motion.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5260, 5261).  Additionally, because flexion 
was not limited to a compensable level, separate ratings for 
limitation of extension and flexion are not for application 
under VAOPGCPREC 9-2004.

The medical evidence of record since August 30, 2006 consists 
of treatment records from the Nashville VAMC; December 2007 
and July 2008 VA examination reports; and private treatment 
records from Dr. C.M.P.  In consideration of this evidence, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted for this rating stage.

A VA treatment record, dated August 30, 2006, indicates that 
the veteran had range of motion from 20 to 100 degrees.  He 
had a flexion deformity of 20 degrees.  Twenty degrees of 
limitation of extension equates to a 30 percent rating.  The 
veteran is already receiving such an initial rating for this 
rating stage.  In an October 2007 record, Dr. C.M.P. noted 
that the veteran had a flexion contracture of 20 degrees and 
maximal flexion to 90 degrees.  The December 2007 VA examiner 
documented range of motion from zero to 80 degrees with pain 
at 70 degrees.  The same examiner noted a range of motion 
from 15 degrees to 85 degrees in the July 2008 VA examination 
report.  During that examination, pain was evidenced at 20 
degrees of extension and 70 degrees of flexion.  The examiner 
commented that there was no additional loss of range of 
motion on repetitive use.  Accordingly, based on objective 
range of motion testing, the 30 percent rating is warranted.  
Thus, from August 30, 2006, a rating in excess of 30 percent 
is not warranted for arthritis of the right knee based on 
limitation of motion.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5260, 5261).  (As the veteran's flexion has not been 
limited to a compensable level, a separate rating is not 
warranted for limitation of flexion.)

The Board has considered the veteran's written contentions 
with regard to his claim for higher initial ratings for his 
service-connected right knee arthritis.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
right knee disability is more severely disabling than it was 
initially rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)).  Nonetheless, the 
Board finds the objective medical evidence of record, 
particularly the thorough examinations to be more probative 
than the veteran's statements on the level of severity of his 
disability.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's arthritis of the right knee has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for arthritis 
of the right knee, from February 22, 2002, to August 30, 
2006, and in excess of 30 percent from August 30, 2006, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for higher initial ratings, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).\


ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the right knee, from February 22, 2002, to August 30, 
2006, is denied.

An initial evaluation in excess of 30 percent for arthritis 
of the right knee, from August 30, 2006, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


